Thornton, J.
This is an appeal from an order refusing to change the place of trial. The proceeding was instituted to condemn land in the county of San Diego, and was commenced in the Superior Court of that county. It is contended that the order is erroneous for the reason that the city and county of San Francisco is the principal place of business of the defendant corporation, and therefore its residence; and if such city and county is the residence of the corporation, it is the proper county for the trial of the proceeding, and the place of trial should be changed to such city and county.
To sustain this contention we are referred to the case of Jenkins v. The California Stage Company, 22 Cal. 537. What is said in this case does seem to sustain the point contended for. But we do not think that this decision is a proper exposition of the statute referred to in it, nor do the authorities cited in the opinion sustain the conclusion reached that the principal place of business of a corporation is its residence within the meaning of section 395 of the Code of Civil Procedure. The Louisville etc. Railroad Company v. Letson, 2 How. 497, has reference to the competency of a corporation under the Constitution and laws of the United States, to be sued in the federal courts, and *395its quality of citizenship of a State. It had no reference to its residence in a county.
Sections 6,265, 404-407, and 440 of Angell & Ames on Corporations are also referred to in the opinion. They relate to cases involving the construction of statutes, very different in their language from the statute of this State, and have little or no bearing on the point under consideration. These cases are mentioned in the text or notes of the work referred to, to which recourse can be had by those desiring to examine them. We do not think it requisite to make further reference to them.
There is no law, statutory or common, in this State which defines the place of residence of a corporation. The fact that the residence of the officers and agents of a corporation is in a particular county, does not in our judgment make such county the place of residence of the corporation. If such residence of officers in a particular county makes such county the place of residence of the corporation, how will it be when some of the officers reside in one county and some in another? We are referred to no law making the county where the principal place of business of a corporation is situated the place of its residence, and under these circumstances we have no authority to hold such to be its place of residence.
There being no law defining what is the place of residence of a corporation, we must hold that section 395 of the Code of Civil Procedure has no application here.
The conclusion here reached is sustained in our judgment by section 1243 of the Code of Civil Procedure, requiring all proceedings under the title in regard to eminent domain, to be brought in the Superior Court of the county in which the property is situated. This language means something more than that the proceeding must be commenced in such Superior Court. There are strong reasons why such proceeding should be had°in the county where the land sought to be condemned is situated. The compensation for the land sought to be taken is to be determined upon testimony, and the witnesses most competent to speak upon this subject will usually be found in the county referred to.
Order affirmed.
Sharpstein, J., and Myrick, J., concurred.